



COURT OF APPEAL FOR ONTARIO

CITATION: Paletta International Corporation
    v. Liberty Freezers London Ltd., 2021 ONCA 512

DATE: 20210716

DOCKET: C67449

Roberts, Zarnett and Sossin
    JJ.A.

BETWEEN

Paletta International Corporation

Plaintiff

(Respondent)

and

Liberty Freezers London Ltd.

Defendant

(Appellant)

Kim G. Ferreira and Asad Ali Moten, for
    the appellant

Robert C. Dunford and Sarah Wouters,
    for the respondent

Heard: January 27, 2021 by
    video conference

On
    appeal from the judgment of Justice Dale Parayeski of the Superior Court of
    Justice, dated August 26, 2019.

REASONS
FOR DECISION

[1]

By reasons dated June 4, 2021, the appeal was
    allowed in part with respect to the respondents damages. In accordance with our
    invitation, the parties have made further submissions respecting the issues of
    rent differential damages and trial costs.

[2]

The respondent submits that it has incurred rent
    differential damages in the amount of $50,827.83, plus post-judgment interest,
    because of the appellants breach of the lease.

[3]

We agree with the appellants position that the
    respondent has not suffered any damages. The $200,000 deposit that the
    appellant forfeited to the respondent because of the breach must be deducted
    from the respondents damages. As a result, we order that no rent differential damages
    are payable.

[4]

The parties have resolved the issue of the trial
    costs. They have agreed that the trial judges April 15, 2020 costs award in
    favour of the respondent in the amount of $300,000 is set aside and that each
    party shall bear its own trial costs. No further order is required.

L.B.
    Roberts J.A.

B.
    Zarnett J.A.

L.
    Sossin J.A.


